Exhibit 10.68

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is effective
as of October 30, 2006, by and between RESORTS INTERNATIONAL HOTEL, INC., a New
Jersey corporation (“Borrower”), and COMMERCE BANK, N.A., a national banking
association (“Lender”).

BACKGROUND

A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated November 4, 2002 (as the same has been or may be supplemented, restated,
superseded, amended or replaced from time to time, the “Loan Agreement”). All
capitalized terms used herein without further definition shall have the
respective meaning set forth in the Loan Agreement and all other Loan Documents.

B. The Obligations are secured by continuing perfected security interests in the
Collateral.

C. Borrower has requested that Lender extend the Revolving Credit Maturity Date
and modify the terms of the Loan Agreement to reflect such extension, and Lender
has agreed to such extension and modification in accordance with and subject to
the satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1. Amendments to Loan Agreement. Upon the effectiveness of this Amendment, the
Loan Agreement shall be amended as follows:

a. Section 1 of the Loan Agreement shall be amended by deleting the definition
of “Revolving Credit Maturity Date,” and replacing it as follows:

Revolving Credit Maturity Date –November 30, 2006.

2. Representations and Warranties and Covenants. Borrower warrants and
represents to Lender that:

a. No Default or Event of Default exists.

b. The making and performance of this Amendment will not violate any law,
government rule or regulation, court or administrative order or other such
order, or the charter, minutes or bylaw provisions of Borrower or violate or
result in a default (immediately or with the passage of time) under any
contract, agreement or instrument (including without limitation, the Indenture
Agreement), to which Borrower is a party, or by which Borrower is bound.

c. Borrower has all requisite power and authority to enter into and perform this
Amendment, and to incur the obligations herein provided for, Borrower has taken
all proper and necessary action to authorize the execution, delivery and
performance of this Amendment.



--------------------------------------------------------------------------------

d. This Amendment, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

3. Ratification of Loan Documents. This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent modified by this
Amendment are each ratified and confirmed and continue unchanged in full force
and effect. Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment. As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan Agreement, Borrower hereby
confirms its prior grant to Lender of a continuing first lien on and security
interest in, upon and to all of Borrower’s now owned or hereafter acquired,
created or arising Collateral as described in Section 3 of the Loan Agreement.

4. Confirmation of Surety. By their execution below, each Surety hereby consents
to, and acknowledges the terms and conditions of this Amendment, and agrees that
its Surety Agreement dated November 4, 2002, is ratified and confirmed, and
shall continue in full force and effect, and shall continue to cover all
obligations of Borrower outstanding from time to time, under the Loan Agreement
as amended hereby.

5. Effectiveness Conditions. This Amendment shall become effective upon the
following:

a. Execution and delivery by Borrower of this Amendment to Lender;

b. Payment by Borrower of an amendment fee in the amount of Twenty-Five Thousand
Dollars ($25,000), which fee is fully earned on the date hereof, and is
non-refundable; and

c. Payment by Borrower of all of Lender’s Expenses. Borrower directs Lender to
charge Barrower’s account for such Expenses.

6. Limitations. In consideration of Lender’s prior agreement to suspend
compliance with the financial covenants contained in Sections 6.8 (a), (b) and
(c) of the Loan Agreement solely for the periods ended June 30, 2006 and
September 30, 2006, Borrower agrees that any further cash Advances or issuances
of Letters of Credit under the Loan Agreement will require specific approval
from Lender. In order to facilitate such request, Lender will require
information regarding the purpose and nature of the borrowing, plans for payment
and adequate time to consider the request. Lender may, in its sole discretion,
refuse any such requests; provided, however, in the event Lender refuses any
such request Borrower’s obligation to pay the Unused Line Fee under
Section 2.7(c) of the Loan Agreement shall be suspended from the date of any
such refusal until the date of any subsequent cash Advance or issuance of a
Letter of Credit.

 

2



--------------------------------------------------------------------------------

7. Confirmation of Indebtedness. Borrower confirms and agrees that as of
October 27, 2006, the total principal amount of cash Advances outstanding under
the Revolving Credit is $8,296,000 and the aggregate face amount of Letters of
Credit outstanding is $4,386,698.59, all of which amounts, together with all
accrued and unpaid interest, fees and Expenses, are owing or outstanding without
any setoff, defense, counterclaim or deduction of any nature.

8. GOVERNING LAW. THIS AMENDMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO
THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF NEW JERSEY. THE
PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

9. Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.

10. Duplicate Originals: Two or more duplicate originals of this Amendment may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

11. Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

[REMAINDER OF PAGE LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

BORROWER: RESORTS INTERNATIONAL HOTEL, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:  
Senior Vice President-Finance and Administration LENDER: COMMERCE BANK, N.A. By:
 

/s/ Peter L. Davis

  Peter L. Davis, Senior Vice President SURETIES: RESORTS INTERNATIONAL HOTEL &
CASINO, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Senior Vice President-Finance and
Administration COLONY RIH HOLDINGS, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Senior Vice President-Finance and
Administration NEW PIER OPERATING COMPANY, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Senior Vice President-Finance and
Administration

 

4